Per Curiam.

The court of appeals reached the correct decision in dismissing appellant’s claim as not jurisdictional. Appellant’s first four issues deal with evidence either used at trial, not used at trial, or allegedly fraudulently used at trial. Regardless, “this is not a ground for relief by habeas corpus, as questions of evidence must be raised by appeal.” Saulsbury v. Green (1964), 175 Ohio St. 433, 434, 25 O.O.2d 445, 195 N.E.2d 787, 788.
Appellant’s next issue is ineffectiveness of counsel. Again this is an issue to be appealed. “[Tjhere is nothing in the record to indicate any lack of competence of such counsel. Even if there were such lack, it is a matter which must be raised by appeal rather than habeas corpus.” Rodriguez v. Sacks (1962), 173 Ohio St. 456, 457, 20 O.O.2d 78, 184 N.E.2d 93, 94.
Appellant’s next issue is judicial misconduct. This is “directed at alleged irregularities in the proceedings and not to the jurisdiction of the court and matters which would render the conviction void.” Cantrell v. Maxwell (1962), 174 Ohio St. 51, 52, 21 O.O.2d 297, 186 N.E.2d 621, 622.
The final issue raised by appellant is that all of these issues taken together and all the prosecutorial and professional misconduct amount to a lack of jurisdiction. However, this argument is without merit. It has already been demonstrated that all of the appellant’s issues are issues for appeal and not habeas corpus. When the appellant does not attack the jurisdiction of the court, habeas corpus does not lie. Stahl v. Shoemaker (1977), 50 Ohio St.2d 351, 4 O.O.3d 485, 364 N.E.2d 286. Finally, habeas corpus is not a substitute for appeal. Walker v. Maxwell (1965), 1 Ohio St.2d 136, 30 O.O.2d 487, 205 N.E.2d 394.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.